DETAILED ACTION
Election
Applicant’s election without traverse of Species E in the reply filed on October 25, 2021, is acknowledged. Claims 7 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description and claim set: 8, 37B, and 137B. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
In addition, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: 
The “injection means for injecting a treatment gas” of claims 1 and 8;
The “means for transforming the surface of the moving substrate” of claim 1;
The “means for recirculating some of the treatment gas” of claims 1 and 8;
The “first injection member” of claim 8;
The “second injection member” of claim 8;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “injection means” will be interpreted as an orifice (37) in accordance with paragraph [0044] of the specification.
The “means for transforming” will be interpreted as an electrode (8) in accordance with paragraph [0077]. 
The “means for recirculating” will be interpreted as a second treatment head (108B) in accordance with paragraph [0112]. 
The “first injection member” and “second injection” member will each be interpreted as an orifice (37) in accordance with paragraph [0044].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites the feature of a “treatment unit,” whereby “unit” is a generic placeholder. However, the claim proceeds to define the “treatment unit” by reference to other nonce terms: “injection means” and “means for transforming,” respectively. A nonce term cannot be relied upon to define another nonce term, because generic placeholders lack content, by definition. As such, because these generic placeholders fail to establish the metes of “treatment unit,” claim 1 is indefinite. To advance prosecution, the examiner will provisionally interpret a head or block (3A, 3B, 138A, 138B), as delineated by Figures 2 and 4, as constituting the structural boundary of the “treatment unit.”
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim attempts to define “injection means” and “means for recirculating” as first and second “injections member[s],” respectively. However, “member” is, itself, a generic placeholder which lacks content and, thus, cannot be relied upon to define another generic placeholder. Because “member” is insufficient to define the structural content of “means,” these limitations are indeterminate. Provisionally, the examiner will accept the prior art disclosure of an orifice as satisfying both the “means” and the “member” recitations.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that gas flows “towards the outside with reference to the support.” Given that the “support” is simply a drum which lacks interior access, it is unclear what it means for gas to move to the support’s “outside,” as it appears the gas will always be on the outside. To advance prosecution, the examiner will interpret the contested limitation as denoting the movement of gas along the support’s outer surface.
Claim 11 and its dependent are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 11 directly names the feature of “outlet orifices,” but this feature is already denoted by the “injection means” of claim 1, thereby overdetermining this feature. In other words, the claim set has applied two separate titles to the same structural feature, rendering it indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gat, US 2018/0144910.
Claims 1, 8: Gat describes a facility for treating a moving substrate, comprising:
A support (20) for the substrate (SUB) (Fig. 1);
A pressing roll (22) which presses the substrate against the support [0083];
A treatment unit positioned downstream of the pressing roll, including:
An orifice (72), i.e., “injection means,” for injecting a treatment gas towards the substrate (Fig. 8; [0098]);
An electrode (94), i.e., “means for transforming the surface of the moving substrate,” [0094];
A containment cover (31) open in the direction of the support (Fig. 3), and:
Defining an inner volume (V) for receiving the treatment unit [0088];
Comprising a front wall (34) facing towards the pressing roll and being in the “vicinity” therein;
A second electrode (8’), i.e., “means for recirculating some of the treatment gas,” which defines a recirculation volume for the treatment gas.
Claim 2: The boundaries of the treatment unit and containment cover can be delimited arbitrarily so that each defines exclusive territory. 
Claim 9: Necessarily, a modicum of gas will diffuse in a circular direction within Gat’s system. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gat in view of Brown et al., US 5,314,539.
Gat is silent regarding the proximity of the pressing roll to the front wall of the containment cover. In supplementation, Brown teaches a roll-to-roll system comprising a treatment unit (52) opposed to a substrate support drum (10) (Fig. 7). Further, two pressing rolls (18) are placed directly adjacent to the treatment unit, which together form an isolated processing region (8, 48-64). Although Brown does not codify the distance between the treatment unit and the pressing roll, optimizing a result-effective variable through routine experimentation is within the scope of ordinary skill – it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980). It would have been obvious to provide near-field pressing rollers to effectively environ the processing region.  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gat.
Gat does not address the distances between the cover and treatment unit or between the treatment unit and the support. Regardless, both are result-effective variables, and a skilled artisan would be motivated to optimize such variables. It is the position of the Office that one of ordinary skill would have been capable of deriving the claimed values through routine experimentation – it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gat in view of Slootman et al., US 5,576,076.
Gat does not form the electrode and orifices within a “solid block.” Slootman, though, provides a treatment unit (1) disposed above a substrate transported by a drum (4) (Fig. 1). A block (5) constitutes said treatment unit, whereby the block comprises both outlet orifices (9) and electrodes (6) (5, 53ff). It would have been obvious to the skilled artisan to integrate Gat’s electrodes and orifices within a block in order to stabilize these components above the substrate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716